PER CURIAM.
The sentence under review is affirmed except insofar as it fails to give appellant credit for time actually served in jail pursuant to the three previous convictions for which he was placed on probation. § 921-161(1), Fla.Stat. (1981). The cause accordingly is remanded to the trial judge to determine the amount of jail time appellant served in each case and to give appellant credit for that time on each of the one year terms.
AFFIRMED in part, REVERSED in part, and REMANDED for appropriate action consistent with this opinion.
MILLS, LARRY G. SMITH and SHAW, JJ., concur.